Citation Nr: 1035077	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-12 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD) for accrued benefits 
purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.  

(The issue of entitlement to nonservice connected death pension 
benefits is the subject of a separate decision under the same 
docket number)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and her friend

ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to January 
1971.  He died in December 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2010, the appellant testified before the undersigned 
Veteran's Law Judge, seated at the RO.  A transcript was made and 
is included in the claims file.  

In January 2010, the Board remanded the issues currently on 
appeal to the RO for further development.  The record indicates 
that the RO complied with the Board's requests, including the 
provision of the aforementioned Travel Board hearing.  As the RO 
complied with the January 2010 Remand directives, we will proceed 
to render a decision on the appellant's claim for service 
connection for the cause of the Veteran's death.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).

The claim for entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD) for accrued benefits 
purposes is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDING OF FACT

The Veteran died in December 2006; the preponderance of medical 
evidence indicates that his service connected PTSD contributed to 
his fatal myocardial infarction and cardiovascular disease and 
subsequent death.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, service 
connection for the cause of the Veteran's death is warranted.  38 
U.S.C.A. §§ 1116, 1310, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Because the determination below 
constitutes a full grant of the appellant's claim for service 
connection for the cause of the Veteran's death, there is no 
reason to discuss the impact of the VCAA. 


II.  Service Connection

38 C.F.R. § 3.312 sets forth the provisions governing benefits 
relating to a Veteran's cause of death.  38 C.F.R. § 3.312.  
Specifically, it states that "[t]he death of a Veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death."  38 C.F.R. § 
3.312(a); accord Timberlake v. Gober, 14 Vet. App. 122, 127 
(2000).  A service-connected disability "will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto."  
38 C.F.R. § 3.312(b); accord Timberlake, 14 Vet. App. at 127.  In 
contrast, a contributory cause of death is a service-connected 
disability that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that is 
aided or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1); accord Timberlake, 14 Vet. App. at 127.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the Veteran's cause of death requires the "exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports."  38 C.F.R. § 3.312(a).

38 U.S.C.A. § 5107 sets forth the standard of proof applied in 
decisions on claims for Veterans' benefits.  An appellant will 
receive the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Thus, when an appellant seeks benefits and the 
evidence is in relative equipoise, the appellant prevails.  Wells 
v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).
The appellant essentially claims that the Veteran's service-
connected PTSD contributed to the Veteran's death.  

Service treatment records and post-discharge treatment records 
are negative for any diagnosis or treatment for a heart or 
cardiovascular disorder during the Veteran's lifetime.

The Veteran died on December [redacted], 2006.  In a December 2006 
autopsy report, the examiners found evidence of acute myocardial 
infarction; moderate to severe arteriosclerotic disease involving 
the left anterior descending, left circumflex, and right coronary 
arteries; left ventrical hypertrophy; cardiomegaly (540 grams); 
and hepatomegaly (2200 grams) with congestion of sinusoids and 
mild steatosis.  Of note, the examiner stated that the Veteran's 
heart was markedly enlarged.  On the death certificate, the 
causes of death were listed as "(Possible Acute Myocardial 
Infarction" and "Complications of severe coronary 
arteriosclerotic disease."  

In support of her claim, the appellant submitted several academic 
studies indicating a greater presence of cardiovascular disease 
and heart disorders in individuals with PTSD.  

In an April 2007 VA opinion report, the clinician, after a review 
of the claims file, stated that the Veteran's heart condition was 
not caused by and did not result from the Veteran's PTSD.  In 
explaining his opinion, the clinician stated that the Veteran had 
no cardiac complaints during his lifetime.  However, the 
Veteran's treatment records indicated that the Veteran had 
multiple cardiac risk factors, including his gender, his 
propensity to smoke, obesity, and hypertriglyceridemia.  The 
clinician noted that there was no existing research that had been 
able to determine conclusively that PTSD caused poor health in 
general or, specifically, cardiovascular disease.  Therefore, the 
clinician believed that it would be premature to draw such a 
conclusion.  

In a January 2007 letter, Michael A. DiMaria, a certified 
physician's assistant, stated that he had treated the Veteran at 
a VA outpatient clinic since 2002.  He noted that the Veteran had 
a history of hypertension, dyslipidemia, obesity, glucose 
intolerance, and PTSD.  He stated that the Veteran's blood 
pressure and lipids were essentially treated to goal with the 
exception of continued elevated triglycerides.  He indicated that 
the Veteran had shown a marked improvement since his last 
appointment.  He noted that the Veteran's cause of death was 
cardiac arrest and stated that several recent studies had shown 
an increased risk of heart disease associated with PTSD.  He 
wrote that, although the Veteran had several risk factors for 
coronary artery disease, in the his opinion, it was at least as 
likely as not that the Veteran's PTSD contributed to his heart 
disease and, consequently, his cause of death.

In a February 2007 letter, Dr. Douglas R. Budde, M.D., a 
psychiatrist, stated that he had met with the Veteran eight times 
from January 2003 through June 15, 2006 to treat his PTSD.  He 
reported that the Veteran's diagnosed medical disorders included 
hypertension, dyslipidemia, obesity, glucose intolerance, and 
gastrointestinal reflux.  He stated that the Veteran had 
continuing problems with recurrent exacerbations of severe 
insomnia, nightmares, and flashbacks.  He noted that the 
Veteran's cause of death was cardiac arrest.  He indicated that 
several recent studies had shown an increased risk of heart 
disease associated with PTSD.  He then quoted a study from the 
Archives of General Psychiatry, a peer-reviewed journal, stating 
that "a higher level of symptoms of posttraumatic stress 
disorder may increase the risk of coronary heart disease in older 
men."  He also quoted an unnamed study which indicated that 
"PTSD reflects dysregulation of the stress response system, and 
many studies have shown that CHD and cardiovascular risk factors 
are more common in people with PTSD."  The examiner concluded by 
stating that, although the Veteran had several risk factors for 
coronary artery disease, it was at least as likely as not that 
his PTSD contributed to his heart disease and, consequently, the 
cause of his death.

In a May 2010 letter, Dr. Richard J. O'Halloran, Ph.D., a 
psychologist, stated that he had reviewed the Veteran's medical 
and psychiatric records.  He indicated that the Veteran's spouse 
had informed him that, upon completion of the Veteran's autopsy, 
the examiners discovered that the Veteran's heart was enlarged to 
twice its normal size.  He stated that, since the Veteran 
exhibited extensive symptoms of hyper-vigilance and hyperarousal 
with chronic sleep impairment, it was highly probable that the 
symptoms correlated to his ischemic heart disease.  He further 
noted that increased norepinephrine levels were correlate to 
abnormal cardiac rate and conduction secondary to the hyper-
activation of the locus coeruleus.  Therefore, it was within 
reasonable psychological probability that the Veteran's coronary 
artery disease and fatal heart attack directly correlated to his 
symptoms of PTSD.  The examiner stated that this opinion was 
supported by the appellant's assertion that the Veteran's five 
siblings exhibited an unremarkable medical history of coronary 
artery disease.

Having reviewed the evidence of record, the Board finds that the 
evidence is sufficient to grant service connection for the cause 
of the Veteran's death.  The record indicates that the Veteran 
most likely died of a myocardial infarction resulting from 
cardiovascular disease.  The Board notes that, in an April 2007 
VA opinion report, a VA clinician opined that the Veteran's 
service-connected PTSD did not cause the Veteran's fatal heart 
disorders.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see Willis 
v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
this instance, the clinician stated that there was no existing 
research that had been able to determine conclusively that PTSD 
caused poor health in general and cardiovascular disease in 
particular.  Although this may be accurate, as studies have not 
shown conclusive proof that a link exists between PTSD and heart 
disease, the Board notes that numerous studies included in the 
claims file state that a such a link is likely.  The Board notes 
that, in order for service connection to be granted, the evidence 
does not need to show conclusively that the Veteran's death was 
due to a service-connected disorder, but rather that it was at 
least as likely as not that this was the case.  As the April 2007 
VA examiner did not acknowledge the existence of medical evidence 
indicating a likely link between PTSD and heart disease in his 
report, the Board finds its probative value to be considerably 
weakened in this matter.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of 
its duties, is to weigh the evidence of record).  By contrast, in 
a February 2007 letter, Dr. Budde, an examiner who had treated 
the Veteran for many years, indicated that he was familiar with 
the Veteran's medical conditions and listed several that were 
considered risk factors for a heart disorder.  Having done so, he 
then quoted from two studies indicating a link between PTSD and 
heart disease.  After weighing the evidence, Dr. Budde stated 
that, despite the Veteran's other medical conditions, in his 
opinion it was at least as likely as not that his PTSD 
contributed to his heart disease and, consequently, the cause of 
his death.  Considering the examiner's familiarity with the 
Veteran's medical conditions, the acknowledgment of all medical 
findings, and the analysis offered, the Board finds that Dr. 
Budde's opinion has great probative value in this matter.  See 
Prejean v. West, 13 Vet. 444, 448 (2000).  This opinion is also 
confirmed by the January 2007 opinion of Mr. DiMaria and the May 
2010 opinion of Dr. O'Halloran.  As the record contains probative 
medical evidence indicating that the Veteran's PTSD contributed 
to a fatal heart disorder, the Board finds that all doubt 
regarding this matter should be resolved in the favor of the 
appellant.  Therefore, the appellant's claim for service 
connection for a cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.  



REMAND


A review of the record discloses a need for further development 
prior to appellate review of the Veteran's remaining claim for an 
increased disability rating for posttraumatic stress disorder 
(PTSD) for accrued benefits purposes.

In reviewing the claims file, the Board notes that there are 
outstanding treatment records that have not been incorporated 
with the claims file.  Accrued benefits include those the veteran 
was entitled to at the time of death under an existing rating or 
based on evidence in the file at the date of death.  See 38 
U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Generally, only evidence 
contained in the claims file at the time of the veteran's death 
will be considered when reviewing a claim for accrued benefits.  
This includes service department and VA medical records, which 
are considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the file 
until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 
4 Vet. App. 353, 360-61 (1993); see also VAOPGCPREC 6-93 (August 
9, 1993) and 12-94 (May 2, 1994); Conary v. Derwinski, 3 Vet. 
App. 109 (1992).  The Board recognizes that the Veteran filed his 
claim for an increased rating in excess of 70 percent for PTSD on 
November 13, 2006.  In reviewing the file, the Board notes that 
the record contains many VA treatment records from the VA Bay 
Pines Health Care System, dated from April 10 through April 20, 
2006, indicating in-patient treatment for the Veteran in a 
voluntary psychiatric treatment program.  The record also 
includes a discharge report from that program, dated May 24, 
2006.  However, the claims file currently contains no VA 
treatment records dated between April 21 and May 24, 2006.  As 
the Veteran was hospitalized for that entire period, the Board 
finds that the remaining treatment records from the Veteran's 
2006 hospitalization should be procured and added to the claims 
file.  Also, in his February 2007 statement noted above, Dr. 
Budde, a psychiatrist working at the VA Outpatient Clinic in 
Brevard, Florida, indicated that he had treated the Veteran for 
PTSD and that his last appointment occurred on June 15, 2006.  
The Board notes that no records of that appointment are currently 
in the claims file.  As the aforementioned records are VA, the 
Board finds that the VA is constructively on notice of their 
existence and that they should be included in the claims file.  
Therefore, they must be procured and associated with the claims 
file.  See 38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should procure all treatment 
records regarding treatment for the Veteran's 
PTSD from the VA Bay Pines Health Care 
System, to include the Brevard Outpatient 
Clinic, dated from November 2005.  At a 
minimum, the AMC/RO must procure all records 
regarding the Veteran's in-patient treatment 
records from April 2006 through May 2006 and 
any records involving treatment from Dr. 
Douglas R. Budde in June 2006.  

2.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claim .  If the 
benefits sought remain denied, the appellant 
and her representative must be furnished a 
Supplemental Statement of the Case (SSOC) and 
be given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


